UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

TRUSTEES OF THE IAM NATIONAL
PENSION FUND,

Plaintiffs,
V. Case No. 20-cv-433 (RCL)

M & K EMPLOYEE SOLUTIONS, LLC,
et al.,

Defendants,

 

 

MEMORANDUM OPINION

On April 20, 2021, the Court preliminarily enjoined defendants M & K Employee
Solutions, LLC; M & K Employee Solutions, LLC-Alsip; M & K Employee Solutions, LLC-
Illinois Leasing; M & K Employee Solutions, LLC-Joliet, M & K Employee Solutions, LLC-
Northern Illinois; M & K Employee Solutions, LLC-Summit; and Laborforce LLC (“the
defendants”) to pay the Trustees of the IAM National Pension Fund (“the Trustees”) the
$6,158,482 in withdrawal liability assessed by the Fund to M & K Employee Solutions, LLC-
Alsip. ECF Nos. 70 & 71. Three weeks later, the defendants moved under Federal Rule of Civil
Procedure 59(e) to alter or amend the Court’s Order preliminarily enjoining them. ECF No. 72.
Under that Rule, relief is proper if there has been an intervening change of controlling law, if new
evidence has been discovered, or if the district court finds “the need to correct a clear error or
prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (quoting
Nat'l Trust v. Dep’t of State, 834 F. Supp. 453, 455 (D.D.C. 1993)).

The defendants neither cite an intervening change in controlling law nor introduce any new

evidence that has come to light since the Court entered its April 2021 Order. See ECF Nos. 72-1
& 76. Instead, they say that the Court should vacate or modify its April 202] Order because the
defendants were denied an opportunity to be heard on the Trustees’ preliminary-injunction motion.
ECF No. 72-1 at 1. Because of this, they say, enforcing the April 2021 preliminary injunction as
written would be manifestly unjust. Jd.

If it were true that the Court denied the defendants an opportunity to respond to the
Trustees’ preliminary-injunction motion, the defendants’ claim of manifest injustice might have
merit. See Mathews vy. Eldridge, 424 U.S. 319, 333 (1976). The defendants’ claim, however, is
based on a series of misrepresentations of the procedural history leading up to the Court’s entry of
its April 2021 preliminary-injunction Order. Contrary to the defendants’ characterization of the
proceedings, they had notice of the Trustees’ preliminary-injunction motion and an opportunity to
respond. See ECF No. 62-24 (certification of service of the Trustees’ preliminary-injunction
motion on all defendants); ECF No. 63. Rather than responding to the motion, the defendants
separately moved for a scheduling conference or, alternatively, to extend the time to oppose the
Trustees’ motion until after Laborforce filed its answer to the Third Amended Complaint, ECF
No. 63 at 5. Yet as it explained at length in its Memorandum Opinion, the Court found that the
defendants’ motion gave “no good reason to deviate from the Court’s ordinary practices governing
preliminary injunction applications,” and so it denied the motion. ECF No. 69 at 27 (citing LCvVR
65.1(c)).

Defendants also claim that the Court abused its discretion by not holding an evidentiary
hearing on the Trustees’ preliminary-injunction motion. ECF No. 72-1 at 20. Citing Cobell v.
Norton, the defendants argue that “if there are genuine issues of material fact raised in opposition

to a motion for a preliminary injunction, an evidentiary hearing is required.” 391 F.3d 251, 261—
62 (D.C. Cir. 2004) (emphasis added). Again, the defendants did not timely oppose the Trustees’
preliminary-injunction motion. So no hearing was required.

Due process requires notice and an opportunity to be heard. See Mathews, 424 US. at 333.
The defendants had both, but they never bothered to timely oppose the Trustees’ preliminary-
injunction motion. Accordingly, the Court will DENY the defendants’ Rule 59(e) motion to alter
or amend the Court’s April 2021 preliminary-injunction Order. A separate Order consistent with

this Memorandum Opinion shall issue contemporaneously.

Date: June 1, 2021 “Pays Loli.

Hon. Royce C. Lamberth
United States District Judge